DETAILED ACTION
This office action is responsive to the response filed 4/28/2021.  Claims 18 and 20-23 remain pending and under prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to Claims 18 and 21-23, the specification does not provide adequate support for the range of “greater than 100 KHz to 2.2 MHz, 310 KHz-2.2 MHz, 310 KHz-1.01 MHz, and greater than 500 KHz-2.2 MHz.”  


Applicant further cites pg. 4173 of the provisional to provide support for the new ranges (remarks pg. 8).  However, the specification of the filed provisional application 60/905,081 is numbered with pages 1-5; page 4173 does not exist.  Furthermore, a reading of said provisional specification again does not provide any mention of the range of greater than 100 KHz to 2.2 MHz, 310 KHz-2.2 MHz, 310 KHz-1.01 MHz, or greater than 500 KHz-2.2 MHz as currently claimed.
Therefore, it is submitted that applicant’s disclosure does not inherently support the ranges recited in Claims 18 and 21-23.  See MPEP 2163.05, which cites that while a range may be narrowed, the specification of the example given disclosed specific values near those of the limited specific range, whereas applicant’s disclosure does not.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claim 18 and 23, the recitation of “greater than 100 KHz to 2.2 MHz” and “greater than 500 KHz to 2.2 MHz” is indefinite because it appears to have multiple interpretations.  Firstly, the claim may be interpreted as the lower limit of the range being greater than 100 KHz or 500 KHz, respectively.  
Secondly, the claim may be interpreted as reciting a range of 100 KHz to 2.2 MHz, or  500 KHz to 2.2 MHz, and as well as anything greater than said ranges.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation greater than the range above, and the claim also recites within the range, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
While it is believed that applicant intends to recite the first interpretation, clarification is requested.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 18 and 20-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blad et al (Impedance spectra of tumour tissue in comparison with normal tissue; a possible clinical application for electrical impedance tomography).


a)    measuring an electrical property, i.e. impedance, of the tissue at a selected frequency using the measurement system, best seen in Figure 1 (abst; pg.A107 top);
b)    repeating step a) a plurality of times to measure the electrical property of the tissue at a corresponding plurality of different selected frequencies (Figure 5 pg.A111);
c)    determining a characteristic frequency of the tissue by fitting the measured electrical properties of the tissue to at least one model of the electrical property of the tissue (p.A106 first paragraph, Theory; p.A107 step (v), Figure 4, 5); and
d)    classifying with the computer system, the tissue as cancerous using a single parameter consisting of the determined characteristic frequency, the tissue being classified as cancerous, when the determined characteristic frequency is in a specified range of frequency values (p.A106 first paragraph; p.A107 step (v); p.A110 3.4.3; p.A113 top, 5.0; p.A114).

However, Blad et al do not expressly disclose the characteristic frequency for the tissue classification being cancerous when in a specified range of characteristic frequency values greater than 100 KHz to 2.2 MHz, 310 KHz-2.2 MHz, 310 KHz-1.01 MHz, or greater than 500 KHz-2.2 MHz.
It is noted that Blad et al explicitly disclose that studies have shown higher characteristic frequency of sarcoma (type of cancer) at different temperatures, i.e. 500 KHz vs 250 KHz 
It is further noted that applicant has not expressed any criticality toward the specific ranges of characteristic frequency values greater than 100 KHz to 2.2 MHz, 310 KHz-2.2 MHz, 310 KHz-1.01 MHz, or greater than 500 KHz-2.2 MHz as solving a particular problem, conferring a specific advantage, or providing a desired result other than being within a general range disclosed by applicant, i.e. 100 KHz to 2.2 MHz (also see 112 rejections above).

In regard to Claim 18, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the characteristic frequency for tissue be classified as cancerous in Blad et al when the frequency value is greater than 100 KHz, i.e. 101 KHz, since Blad et al already explicitly disclose tumour tissue having a characteristic frequency “around 100 KHz” (p.A113 top) and values of greater than 100 KHz are considered “about 100 KHz”, especially since there is no evidence of criticality for said lower limit of the characteristic frequency by applicant.  See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP 2144.05.
Given the lack of criticality of the limitation and the disclosure of Blad et al, one of ordinary skill would expect that the use of the characteristic frequency in the range of greater than 100KHz to 2.2 MHz to provide the same or similar cancerous classification of the tissue, which thus adds to the obviousness of such.
	In regard to Claims 21-23, given that Blad et al already disclose at least a characteristic frequency of cancerous tissue at 250 KHz and 500 KHz (p.A106 first paragraph), it would have 
It would have been obvious to a skilled artisan to determine an optimal characteristic frequency such as within the range of 310 KHz-2.2 MHz, 310 KHz-1.01 MHz, or greater than 500 KHz-2.2 MHz through routine experimentation and optimization within the prior art conditions known in Blad et al to, i.e. values of 250 KHz and 500 KHz, since the characteristic frequency is considered a result-effective variable, see In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and thus a skilled artisan would know how to discover the optimum value through routine experimentation.  Further, it would have been expected that the use of the characteristic frequency in the range of 310 KHz-2.2 MHz, 310 KHz-1.01 MHz, or greater than 500 KHz-2.2 MHz would have the same or similar properties/results of classifying cancerous tissue given that the characteristic frequency values disclosed by Blad et al are close in value and no criticality has been disclosed with respect to said particular ranges other than being possible within the context of the specification.  

Claim 20: Blad et al disclose the measured electrical properties are impedances (abst) and in which the at least one model is a Cole model (p.A106 Theory-p.A107).
18 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schulz (US Pub No. 20030135131) in view of Blad et al (Impedance spectra of tumour tissue in comparison with normal tissue; a possible clinical application for electrical impedance tomography).

In regard to Claim 18, Schulz discloses a computer-implemented method for classifying a tissue (0012) in a subject using a measurement system – Figure 1 – that measures an electrical property of the tissue (abst), the steps comprising:
a)    measuring an electrical property of the tissue at a selected frequency using the measurement system, best seen in Figure 1 (abst, 0019-0072);
b)    repeating step a) a plurality of times to measure the electrical property of the tissue at a corresponding plurality of different selected frequencies (abst, 0023);
c)    determining with a computer system 20 in Figure 1, a characteristic frequency of the tissue by fitting the measured electrical properties of the tissue to at least one model 22 of the electrical property of the tissue using the computer system (0005, 0012, 0048, 0073-0111, especially 0073 and 0111); and
d)    classifying with the computer system, the tissue as cancerous, the tissue being classified as cancerous, i.e. carcinoma, when the frequency is in a specified range of frequency values (known values in literature), best seen in Figure 5-6 (0012, 0112-0118).
However, Schulz does not expressly disclose classifying with the characteristic frequency.  Blad et al teach that it is well known in the art that characteristic frequency of tissue distinctly differentiates it from normal tissue (p.A106 first paragraph; p.A107 step (v); p.A110 

However, Schulz in combination with Blad et al do not expressly disclose the characteristic frequency for the tissue classification being cancerous when in a specified range of characteristic frequency values greater than 100 KHz to 2.2 MHz, 310 KHz-2.2 MHz, 310 KHz-1.01 MHz, or greater than 500 KHz-2.2 MHz.
It is noted that Blad et al explicitly disclose that studies have shown higher characteristic frequency of sarcoma (type of cancer) at different temperatures, i.e. 500 KHz vs 250 KHz (p.A106 first paragraph).  Blad et al also explicitly disclose tumour tissue having a characteristic frequency of “about 100 KHz” (p.A113 top).
It is further noted that applicant has not expressed any criticality toward the specific ranges of characteristic frequency values greater than 100 KHz to 2.2 MHz, 310 KHz-2.2 MHz, 310 KHz-1.01 MHz, or greater than 500 KHz-2.2 MHz as solving a particular problem, conferring a specific advantage, or providing a desired result other than being within a general range disclosed by applicant, i.e. 100 KHz to 2.2 MHz (also see 112 rejections above).

In regard to Claim 18, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schulz and Blad et al to have the characteristic 
Given the lack of criticality of the limitation and the disclosure of Blad et al, one of ordinary skill would expect that the use of the characteristic frequency in the range of greater than 100KHz to 2.2 MHz to provide the same or similar cancerous classification of the tissue, which thus adds to the obviousness of such.
	In regard to Claims 21-23, given that Blad et al already disclose at least a characteristic frequency of cancerous tissue at 250 KHz and 500 KHz (p.A106 first paragraph), it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Schulz and Blad et al to have the characteristic frequency for tissue be classified as cancerous when the frequency value is within the range of 310 KHz-2.2 MHz, 310 KHz-1.01 MHz, or greater than 500 KHz-2.2 MHz, for the reason of optimization.  For example, it is noted that values of 310 KHz are close to 250 KHz and lie within values 250 KHz and 500 KHz, which have been disclosed by Blad et al, and a value of greater than 500 KHz, i.e. 501 KHz, is very close in value to the disclosure of Blad et al at 500 KHz. 
It would have been obvious to a skilled artisan to determine an optimal characteristic frequency such as within the range of 310 KHz-2.2 MHz, 310 KHz-1.01 MHz, or greater than 500 KHz-2.2 MHz through routine experimentation and optimization within the prior art conditions .  


Claim 20  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schulz (US Pub No. 20030135131) in view of Blad et al as applied to claim 18 above, and further in view of Hope et al (Technology review: The use of electrical impedance scanning in the detection of breast cancer, November 13, 2003).
Schulz in combination with Blad et al disclose the invention above but does not expressly disclose the measured electrical properties are impedances and in which the at least one model is a Cole model.  Hope et al teach that it is well-known in the art to use a Cole model to represent the relationship between impedance of tissue and pathology, i.e. tissue classification (p.70 Measuring Electrical Impedance Properties).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the measured electrical properties of Schulz as modified by Blad et al be impedance and the at least .


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  While applicant contends that Blad et al do not expressly disclose the characteristic frequency values are in a range of greater than 100 KHz to 2.2 MHz, 310 KHz-2.2 MHz, 310 KHz-1.01 MHz, or greater than 500 KHz-2.2 MHz, it is submitted that Blad et al make obvious said values given applicant’s specification lacking any evidence of criticality toward said values as well as the disclosure of Blad et al: Blad et al explicitly disclose that studies have shown higher characteristic frequency of sarcoma (type of cancer) at different temperatures, i.e. 500 KHz vs 250 KHz (p.A106 first paragraph).  Blad et al also explicitly disclose tumour tissue having a characteristic frequency of “about 100 KHz” (p.A113 top).
Regarding support for said limitations, it is noted that specific values for the characteristic frequency used to categorize cancer have only been disclosed in paragraphs 0034 and 0044 of the filed specification.  The specification clearly lists 100 KHz as the lower limit (0034, 0044) with 2.2 MHz as the upper limit, and there is no mention that the lower limit can be greater than 100 KHz (or that the upper limit can be lower).  While a higher lower limit, e.g. 101 KHz, 310 KHz, or 500 KHz (as well as lower upper limit 1.01 MHz), is included in the range disclosed of 100 KHz to 2.2 MHz, there is at least a lack of specificity and thus criticality toward the lower limit of said range (as well as the upper limit of 1.01 MHz of Claim 22) due to the lack 
Applicant further cites pg. 4173 of the provisional to provide support for the new ranges (remarks pg. 8).  However, the specification of the filed provisional application 60/905,081 is numbered with pages 1-5; page 4173 does not exist.  Furthermore, a reading of said provisional specification again does not provide any mention of the range of greater than 100 KHz to 2.2 MHz, 310 KHz-2.2 MHz, 310 KHz-1.01 MHz, or 500 KHz-2.2 MHz as currently claimed.
Therefore, it is submitted that applicant’s disclosure does not inherently support the ranges recited in Claims 18 and 21-23.  See MPEP 2163.05, which cites that while a range may be narrowed, the specification of the example given provided values near those of the limited specific range.  Applicant’s disclosure does not provide any such examples at all.
Thus, it is clear that the amendments to specify the ranges of the characteristic frequency have only been set forth to overcome the reference Blad et al, and do not point to any critical subject matter.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        


H.Q. NGUYEN
Examiner
Art Unit 3791




/DEVIN B HENSON/Primary Examiner, Art Unit 3791